DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 3-5, 7, 8, 10, 13, 15, 17, 18, 21 and 22 are allowable. Claims 6 and 9, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among species I-III, as set forth in the Office Action mailed on March 17, 2021, is hereby withdrawn and claims 6 and 9 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11, 12, 14, 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0372031 A1 (hereinafter “Yoon”).
Regarding claim 11, Yoon discloses in Figs. 1, 2, 12C and related text a photoelectric converting device comprising: 
a semiconductor layer 3 with a front surface 3a and a back surface 3b (¶ [0051]), the semiconductor layer including a first area UP and a second area 20 (¶¶ [0052]-[0053]), the first area including a photoelectric conversion portion PD (41/43) and the second area being in a different position from the first area (¶ [0054]);
a wire structure 17/19 including an insulating film 17, the wire structure being disposed on the front surface of the semiconductor layer (¶ [0056]); 
a first insulator portion 11 disposed in a first trench 55 provided in the semiconductor layer (¶ [0057]); and 
a second insulator portion 7 disposed between the first insulator portion and the insulating film in a second trench 51/53 (collectively forming a T-shaped trench) provided in the semiconductor layer (¶¶ [0052], [0057] and [0063]-[0064]), 
wherein the first insulator portion and the second insulator portion are arranged in the second area, 
wherein the first trench contains a portion of the first insulator portion, and the portion of the first insulator portion contained in the first trench has a first maximum width W2 larger than a second maximum width W1 of the second insulator portion disposed in the second trench (¶ [0077]), and
wherein the first trench extends from the back surface and the second trench extends from the front surface.
Regarding claim 12, Yoon discloses in Fig. 23 and related text an apparatus comprising: 
the photoelectric converting device 100 according to claim 11; and 
at least one of: an optical system configured to form an image on the photoelectric converting device; a controller configured to control the photoelectric converting device; a processor 230 configured to process a signal outputted from the photoelectric converting device; a display device 410 configured to display information obtained in the photoelectric converting device; a storage device 300 configured to store information obtained in the photoelectric converting device; and a machine configured to operate on the basis of information obtained in the photoelectric converting device (¶¶ [0101]-[0102]).
Regarding claim 14, Yoon discloses the first trench and the second trench are formed in different steps (Figs. 5, 7 and 10; ¶¶ [0062], [0064] and [0067]).
Regarding claim 23, Yoon discloses another set of the first insulator portion and the second insulator portion (Fig. 12C; ¶¶ [0044] and [0046]).
Regarding claim 24, Yoon discloses the first insulator portion has a rectangular shape on the back surface having a long side and a short side (Fig. 2; ¶ [0053]; note: the mesh 51,55 depicted in Fig. 2 comprises a plurality of rectangularly shaped portions each having a long side and a short side).
Claim Rejections - 35 USC § 103
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon.
Regarding claim 16, Yoon discloses, in the embodiment of Fig. 12C, substantially the entire claimed invention, as applied to claim 11 above.
Yoon does not disclose, in the embodiment of Fig. 12C, the first trench has a first shape which comprises a tapered shape or a reverse-tapered shape, and wherein the second trench has a second shape different from the first shape.
Yoon teaches in the embodiment of Fig. 12D and related text the first trench 55 has a first shape which comprises a tapered shape or a reverse-tapered shape (¶ [0080]), and
wherein the second trench has a second shape different from the first shape (¶ [0081]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the first trench to have a first shape which comprises a tapered shape or a reverse-tapered shape, wherein the second trench has a second shape different from the first shape, as taught by Yoon in the embodiment of Fig. 12D, in order to improve gap-fill characteristics of the first and second insulator portions, thereby increasing a reliability of the photoelectric converting device (Yoon: ¶¶ [0072] and [0107]-[0108]).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of US 2019/0123088 A1 (hereinafter “Kwon”).
Regarding claims 19 and 20, Yoon discloses substantially the entire claimed invention, as applied to claim 11 above.
Yoon does not explicitly disclose a substrate, wherein the wire structure is arranged between the semiconductor layer and the substrate, wherein the semiconductor layer and the substrate are bonded by Cu-Cu hybrid bonding.
Kwon teaches in Fig. 1B and related text a substrate 210 (¶ [0027]), 
wherein the wire structure 120 is arranged between the semiconductor layer 110 and the substrate (¶ [0022]), 
wherein the semiconductor layer and the substrate are bonded by Cu-Cu hybrid bonding (¶ [0035]).
Yoon and Kwon are analogous art because they both are directed to backside illuminated image sensors and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yoon with the specified features of Kwon because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yoon’s device to provide a substrate, wherein the wire structure is arranged between the semiconductor layer and the substrate, wherein the semiconductor layer and the substrate are bonded by Cu-Cu hybrid bonding, as taught by Kwon, in order to provide a complementary metal oxide semiconductor (CMOS) image sensor having a stacked structure in which a pixel array is formed in a first semiconductor layer and logic and memory elements are formed in a second semiconductor layer, the first semiconductor layer being stacked on the second semiconductor layer, thereby providing high image quality through maximization of the number of pixels in the pixel area and optimization of the performance of the logic elements in the logic area (Kwon: ¶¶ [0003], [0021], [0026] and [0028]).  Cu-Cu hybrid bonding enables pixel signals from the semiconductor layer to be transferred to the logic elements of the logic area of the substrate (Kwon: ¶ [0030]).
Response to Arguments
Applicant's arguments filed October 17, 2022 have been fully considered but they are not persuasive.
Applicant argues on page 10 with respect to claim 11: “The Office Action equates Yoon's first surface 3a and second surface 3b to the claimed first surface and the claimed second surface, respectively, and Yoon's second deep trench 55 and first deep trench 51 to the claimed first trench and second trench, respectively. However, Yoon is silent regarding the first deep trench 51 extending from the first surface 3a. Indeed, Yoon's Fig. 12C depicts a shallow trench isolation layer 9 provided between the first deep trench 51 and the first surface 3a.”
In response, the current rejection characterizes Yoon’s shallow trench 53 and first deep trench 51 as corresponding collectively to “a second trench” as claimed, in accordance with the Office’s policy that claims must be given their broadest reasonable interpretation in light of the specification (MPEP 2111).  Yoon’s shallow trench 53 and first deep trench 51 collectively form a T-shaped trench that extends from the front surface 3a of the semiconductor layer 3.  Yoon’s first deep trench isolation layer 7 (i.e., “a second insulator portion” as claimed) occupies part of this T-shaped trench, and the shallow trench isolation layer 9 occupies a remainder of the T-shaped trench.  Therefore, it is respectfully submitted that Yoon discloses the new limitation “the first trench extends from the back surface and the second trench extends from the front surface” as recited in claim 11.  Accordingly, the rejection of claim 11 under 35 U.S.C. 102(a)(1) as being anticipated by Yoon is maintained.
Allowable Subject Matter
Claims 1, 3-10, 13, 15, 17, 18, 21 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, singularly or in combination, does not teach or suggest “the first maximum width is equal to or greater than a sum of (a) a width of the second insulator portion disposed in the second trench and (b) two times an alignment error during formation of the second insulator portion, wherein the alignment error is greater than zero” in combination with other limitations as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M ALBRECHT/Primary Examiner, Art Unit 2811